Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 1 of 27




         EXHIBIT
            3
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 2 of 27




 H. Stephen Grace Jr., Ph.D.




Dr. Grace is president of H.S. Grace & Company, Inc. The consulting firm’s services draw
on his more than 40 years of senior management, academic and consulting experience,
and incorporate thinking reflected in his broad range of publications and presentations.



H.S. GRACE & COMPANY, INC.: President and CEO. Firm was incorporated in 1985 and
reactivated in May 1993. The company assists in complex commercial litigation; advises on
issues of corporate governance, oversight and control; and provides specialized financial and
operational advisory services to healthy and troubled companies.

TOUCHE ROSS & CO./DELOITTE & TOUCHE (1988-1993): Served as national director at large
with responsibilities in the areas of real estate, finance and litigation consulting for the New York
region and nationally serving a variety of high profile clients.

DANE DEVELOPMENT CORPORATION: (1981-1988): Served as president and CEO of Dane
Development and related companies owned equally by Dr. Grace and Richard A. Meyers.
Mr. Meyers died in May 1985 and his stock was acquired by Dr. Grace. Dane and its sister firms
performed finance, project management and related work for developers, lenders and for the
account of Mr. Meyers and Dr. Grace in connection with more than $100 million of projects.

CENTURY CORPORATION/CENTURY DEVELOPMENT CORPORATION (1976-1981): Served as
vice president of finance and CFO of Century Corporation, parent holding company, with direct
responsibility for the financial activities and oversight of more than 60 subsidiaries, joint
ventures and affiliated companies with activities including auto and equipment leasing,
cable TV, architectural services and sports franchises (NBA, hockey, soccer).

Simultaneously served as senior vice president and CFO of Century Development
Corporation with direct responsibility for day-to-day financial and operational activities of more
than 10 million square feet of commercial space in addition to retail, hotels, high-rise
condominiums, city clubs and a major arena.




                                                                                              MA_00038540
   Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 3 of 27
H. STEPHEN GRACE, JR., PH.D.


OTHER ACTIVITIES
      Consultant, Communicators Federal Credit Union (1973-1993)
      Consultant, Marathon Manufacturing Company (NYSE) (1974-75, and 1987-88)
       Consultant/Assistant Treasurer, Zapata Corporation (NYSE) (1973-74)
      Consultant, Hydrotech Corporation (1975-76)
      Assistant/Associate Professor of Finance, Texas Southern University (1970-76)
      Financial Assistant to the President, Ennis Business Forms (NYSE) (1969-70)
      Instructor of Economics and Statistics, University of Houston (1966-69)
      McKinsey & Co. (1965-66).

EDUCATION
      B.S., Industrial Engineering, Lamar University (1964)
      M.B.A., University of Chicago (1966)
      Ph.D., Economics, University of Houston (1970)


PROFESSIONAL AFFILIATIONS
      Financial Executives International - national chairman 2003-2004, member of The
       Office of the Chairman, president of the New York City and Houston Chapters, area
       director, area vice president, and trustee of The Financial Executives Research
       Foundation - 1970 to present
      Forbes CFO Forum Advisory Board - 1997 to present
      The CPA Journal - Editorial Board
      New York State Society of CPAs (NYSSCPA) - Quality Enhancement Policy Committee
      Lamar University College of Engineering – Advisory Council - Founding Member
      Lamar University College of Business - Advisory Council
      Jesse H. Jones School of Business, Texas Southern University – Advisory Council
      Calvert House, University of Chicago - Advisory Council
      Accredited Instructor for Continuing Legal Education (CLE) – States of Michigan, New
       York, Pennsylvania and Texas
      Accredited Instructor for Continuing Education (CE) for Property and Liability Insurance
       License Holders - States of North Carolina and Texas




                                                                                         MA_00038541
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 4 of 27
H. STEPHEN GRACE, JR., PH.D.


ADDRESSES
“Corporate Governance Issues,” Speaker, SMU Dedman School of Law – Corporate Directors’
Institute – March 2018
“The Ongoing Evolution of Governance, Control and Decision-Making Responsibilities”
Speaker, CFO University presented by FEI Houston – June 7, 2016
“Positioning the Board and Board Committees in the Plan-Operate-Control Cycle of the Firm”
Speaker, SMU Dedman School of Law - Corporate Directors' Institute – February 2016
“Fundamental Corporate Governance Issues” Speaker, SMU Dedman School of Law - Corporate
Directors' Institute – February 2014
“What Makes a Board Successful?” Speaker, Dallas Bar Association, Dallas, November 2013.
“Mid Year Economic & Governance Review,” Panel Member, program sponsored by HSG, New
York, September 2013.
“Mid Year Economic & Governance Review,” Panel Member, program sponsored by HSG, New
York, September 2012.
“Corporate Governance Issues in Securities Litigation,” Speaker, Dallas Bar Association, Dallas,
April 2012.
“Governance Lessons from the Disney Litigation,” Speaker, Houston ERISA Group, Houston,
February 2012.
“Governance Lessons from the Disney Litigation,” Speaker, Gardere Wynne Sewell LLP,
Houston, January 2012.
“Corporate Governance Through the Lens of Litigation,” Panel Member, SMU Dedman School
of Law – 19th Annual Corporate Counsel Symposium, Dallas, October 2011.
“Mid Year Economic & Governance Review,” Panel Member, program sponsored by HSG, New
York, September 2011.
“Corporate Governance: Dilemmas & Challenges,” Panel Member, SMU Dedman School of
Law – Corporate Directors’ Institute Program, Dallas, March 2011.
“Building a Great Ethics Program,” Moderator, InsideCounsel’s SuperConference, Chicago,
May 2010.
“Strategies for Effectively Challenging Plaintiffs’ Allegations,” Moderator, InsideCounsel’s
SuperConference, Chicago, May 2010.
“Corporate Governance – Managing Litigation Risks,” Panel Member, Financial Executives
International, Houston, February 2010.
“Ethics and the Evolution of Corporate Governance – with Comments on Related Economic
Issues,” Keynote speaker, John Wesley Methodist Church Men’s Breakfast, Victoria, TX, June
2009.




                                                                                          MA_00038542
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 5 of 27
H. STEPHEN GRACE, JR., PH.D.

“The Current ‘Ethics’ Evolution,” Keynote Speaker, Rotary Club of Beaumont, Beaumont, TX,
March 2009.
“Corporate Governance – A Director’s Guide to Managing Risks and Related Litigation,” Panel
Member, National Association of Corporate Directors, Houston, January 2009.
“Bailouts, Banking and Busts = Fraud, Forensics and Opportunity?” Panel Member, Financial
Executives International, New York City Chapter, November 2008.
“Litigation and the Financial Executive,” Panel Member, Financial Executives International,
Dallas, November 2008.
“Corporate Counsel,” Panel Member, SMU Dedman School of Law – 16th Annual Corporate
Counsel Symposium, Dallas, October 2008.
“Managing Corporate Litigation Risks,” Moderator and Panel Member, program co-sponsored
by HSG and AIG, Houston, April 2008.
“Corporate Governance, Litigation Risk, and the Delaware Courts,” Panel Member, SMU
Dedman School of Law – Corporate Directors’ Institute Program, Dallas, February 2008.
“NACD Top Ten Issues for Your Board to Consider in 2008 - Director Series Program,” Panel
Member, National Association of Corporate Directors, Houston, February 2008.
“Ethics, the Evolution of Corporate Governance, and the Challenges of Measurement,” Keynote
Speaker, River Oaks Breakfast Club, Houston, June 2007.
“Ethics, the Evolution of Corporate Governance, and the Challenges of Measurement,” Keynote
Speaker, Financial Executives International, New York City, May 2007.
“Ethics, the Evolution of Corporate Governance, and the Challenges of Measurement,” Keynote
Speaker, ExxonMobil Executive in Residence Program, Lamar University, Beaumont, TX, April
2007.
“Ethics, Corporate Governance, and Related Economic Issues,” Keynote Speaker, Board of
Directors meeting, The New York State Society of Certified Pubic Accountants, New York,
April 2007.
“Fiduciary Duties: Who Owes What to Whom – and When,” Panel Member, TMA Workshop –
Topics in Restructuring: from the Bench, the Bar and noted experts, Dallas, September 2006.
“Corporate Fiduciary Duties in the Magic Kingdom and Elsewhere,” Speaker, Fulbright &
Jaworski L.L.P., Houston, December 2005.
Effective Governance in Ethic-less Organizations, SmartPros, Financial Management Network,
DVD, September 2005.
“Building Ethical Behavior Into An Organization: An ESD Approach,” Speaker, Ethics Week
Forum “Maintaining Ethics in Profit Driven Enterprises,” Baruch College CUNY - Robert
Zicklin Center For Corporate Integrity, New York, April 2005.




                                                                                     MA_00038543
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 6 of 27
H. STEPHEN GRACE, JR., PH.D.

“Ethics and the Evolution of Corporate Governance: An External and Internal Opportunity and
Challenge ...,” Keynote Speaker, Zurich Insurance Management Solutions Group, Orlando,
February 2005.
“The SEC’s Coming, What do you do?,” Panel Member taking audience through anatomy of a
corporate investigation, Forbes CFO Forum, New York, February 2005.
“Ethics, the Evolution of Corporate Governance and the Challenges of Measurement,” Keynote
Speaker, C.T. Bauer College of Business - “Bridging the GAAP” Seminar, Stanford Financial
Speaker Series, University of Houston, Houston, April 2004.
“Ethics and the Evolution of Corporate Governance,” Keynote Speaker, Jesse H. Jones School of
Business – Annual Awards Banquet, Texas Southern University, Houston, April 2004.
“Current Developments in Corporate Governance,” Speaker, Institute of Management
Accountants, New York City Chapter, Long Island, NY, April 2004.
“Ethics and the Evolution of Corporate Governance,” Keynote Speaker, Financial Executives
International, Houston, February 2004.
“The Evolution and Future Direction of Corporate Governance: Implications for Audit
Committees.” Speaker, American Law Institute-American Bar Association’s Second Annual
Advanced Sarbanes-Oxley Institute Conference, Washington, D.C., September 2003.
Tone at the Top: Necessary But Not Sufficient, SmartPros, Financial Management Network.
Video, July 2003.
“The Evolution and Future Direction of Corporate Governance,” Speaker, Institute of Internal
Auditors International Conference, Las Vegas, June 2003.
“Stress-Testing Your Governance: How Does Your Company Stack Up?,” Speaker, Forbes CFO
Forum 2003, New York, June 2003.
“Audit Committee Composition and Responsibilities,” Panelist, New York CityBar:
Sarbanes/Oxley Act Financial and Accounting Implementation Strategies – A Look Back – A
Look Ahead, CityBar Center for CLE, New York, June 2003.
“From Tone at the Top to Checks and Balances,” Speaker, The Institute of Internal Auditors’
2003 General Audit Management Conference: A Golden Opportunity for Chief Audit
Executives, Orlando, March 2003.
“When the (Litigation) Bell Tolls: A Good Offense Is Still The Best Defense,” Moderator,
Forbes CFO Forum 2002, New York, September 2002.
“Corporate Governance and Corporate Management,” Panelist, Foundation for Accounting
Education (FAE): The Future of SEC Practice After Enron, New York, August 2002.
“The Evolution and Future Direction of Corporate Governance,” Speaker, Chubb/McGriff
Seibels & Williams, Inc.: The Executive Protection and Enterprise Risk Management Seminar,
Pinehurst, NC, May 2002.




                                                                                       MA_00038544
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 7 of 27
H. STEPHEN GRACE, JR., PH.D.

“On Certain Fundamentals of Managing Our Lives and Our Work,” Commencement Speaker,
Lamar University, Beaumont, TX, May 2001.
“On The Ethics of Management: Responsibility, Accountability and Service,” Keynote Speaker,
Institute of Industrial Engineering Region IX Technical Paper Competition, Beaumont, TX,
March 2001.
“The Evolution of Audit Committee Responsibilities Within the Context of Personal, Political,
and Corporate Governance,” Invited by the Stan Ross Department of Accountancy in the Zicklin
School of Business at Baruch College, CUNY, to give the Emanuel Saxe Distinguished Lecture
in Accounting, New York, November 2000.
“The Mock Deposition of an Audit Committee Chair,” Moderated mock deposition and spoke
regarding the evolving responsibilities of audit committees, Financial Executives International:
Pittsburgh Chapter, May 2001; Detroit Chapter, April 2001; Dallas Chapter, January 2001; New
York City Chapter, February 2000; Houston Chapter, January 2000, and Forbes CFO Forum,
May 17, 2000.
“Corporate Governance and International Economic Opportunity,” Instituto Mexicano De
Ejecutivos De Finanzas A.C., Ciudad Juarez, Mexico, October 1999.
“Cash Forecasting & Control: Beyond the Fundamentals,” Forbes Special CFO Forum,
Charleston, SC, May 1999.
“Gaining From Giving: The Benefits of Corporate Volunteerism,” CFO Rising 1999, Orlando,
March 1999.
“Profits and Pitfalls of Troubled Company Buyouts,” IBF Buyouts Conference, New York,
November 1998.
“The Role of the CFO in Public Policy - Wanted: A Few Good CFOs,” Forbes Special CFO
Forum, Puerto Rico, February 1997.
“Maximizing Business Viability and Value,” Financial Executives Institute Seminar for Private
and Closely-Held Companies, Chicago, January 1997.
“Pension Investing – Fighting for Better Terms,” Pensions & Investments Investment
Management ‘97 Conference, Washington, D.C., May 1997.
“Pension Funds and Private Investments – Risk Control Issues,” Financial Executives Institute,
New York, May 1997 (jointly with William W. Weisner of Patterson, Belknap, Webb & Tyler
LLP).
“Addressing Downside Risk: An Opportunity for GP/LP Cooperation,” Venture Investing 1997
Conference, San Francisco, June 1997.
“CFO’s Leading Change – The Performance Improvement Loop,” CFO’s Leading Change: An
FEI Member to Member Forum, New York, April 1997.




                                                                                          MA_00038545
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 8 of 27
H. STEPHEN GRACE, JR., PH.D.

“The Role of the Financial/Managerial Expert in Complex Business Litigation” and “Corporate
Volunteerism: A Powerful Platform for Improving Corporate Productivity,” National Law
Network meetings, Palm Springs, CA, October/November 1997.
“Maximizing Pension Funds Returns on Private/Alternative Investments,” Financial Executives
Institute’s Committee on the Investment of Employee Benefit Assets, Washington, D.C.,
September 1995.
“Pension Fund Private Investments – A Time to Rewrite the Rules,” Financial Executives
Institute, New York, May 1995.
“Interest Rates and Breakeven Economics,” Texas Telephone Credit Union Conference,
Houston, October 1981.
“CLMS - Computerized Lease Management Systems,” National Association of Corporate Real
Estate Officers, Nashville, October 1979.
“Cash Flow vs. P&L Controls in Real Estate,” National Association of Corporate Real Estate
Officers annual meeting, Atlanta, March 1979.
“Interest Rates and Alternative Financial Instruments,” Houston Telephone Credit Union Board
of Directors, Houston, October 1977.
“The Mechanics of Money Management and Cash Control,” Financial Management Association
annual meeting, Kansas City, KS, October 1975.
“An Elementary Application of Dynamic Programming to the Funds Procurement Decisions of a
Financial Intermediary,” Southwestern Finance Association, Dallas, March 1974.
“Employment Opportunities at Minority Universities,” Financial Management Association, San
Antonio, October 1973.
“Management Information Systems, Organizational Analysis and Long-Range Planning – A
Review of Current Practices and Research,” Planning Executive Institute, Houston Chapter,
September 1972.
PUBLICATIONS

“Corporate Governance and Information Gaps: Importance of Internal Reporting for Board
Oversight,” by H. Stephen Grace, Jr, S. Lawrence Prendergast, and Susan Koski-Grafer,
Business Law Today, January 2018
“An Analytical Approach to Litigation Strategy and Dispute Resolution,” by Al Fenichel, Susan
Koski-Grafer, and H. Stephen Grace, Jr., Ph.D., New York State Bar Association Journal,
July/August 2016
“The Interplay between Corporate Governance Issues and Litigation: What is Corporate
Governance and How Does It Affect Litigation?” by H. Stephen Grace, John E. Haupert, and
Susan Koski-Grafer, Business Law Today, December 2016.




                                                                                       MA_00038546
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 9 of 27
H. STEPHEN GRACE, JR., PH.D.

“An Analytical Approach to Litigation Strategy and Dispute Resolution” by Al Fenichel, Susan
Koski-Grafer, and H. Stephen Grace Jr. Ph.D., NYSBA Journal, July/August 2016.
"Corporate Governance: Lessons From Life and Litigation - With Implications for Corporate
Counsel," co-authored with John E. Haupert, New York State Bar Association Journal,
March/April 2013
“Still Searching for the Missing Management Model,” co-authored with John E. Haupert,
Financial Executive, November 2011.
“Governance Lessons from the Disney Litigation, “co-authored with John E. Haupert, ABA’s
Business Law TODAY, September 2011.
“Corporate Governance: An Expert Can Make a Difference in Litigation,” co-authored with
Sheryl Hopkins and John E. Haupert, New York State Bar Association Journal, June 2010, pp.
44-48.
“Cash Flow Monitoring as a Governance Tool,” co-authored with John E. Haupert, The
Corporate Board, March/April 2010, pp. 11-15.
“Plaintiff Expert Reports: An Insider Revisits Disney,” New York State Bar Association Journal,
July/August 2009, pp. 24-29.
“Personal and Professional Governance in the Economic Crisis,” Financial Executive,
July/August 2009, p. 63.
“An Insider Revisits the ‘Disney Case,’” Directors Monthly, August 2008, pp. 1, 3-6.
“Shaping the Nominating/Governance Committee,” co-authored with John E. Haupert, The
Corporate Board, July/August 2008, pp. 5-9.
“Corporate Governance Consultants: The Issue of Qualifications,” co-authored with John E.
Haupert, Directors Monthly, May 2007, pp. 16-19.
“Corporate Governance Consultants: The Issue of Qualifications,” co-authored with John E.
Haupert, The CPA Journal, December 2006, pp. 60-65.
“The Search for Qualified Governance Consultants,” co-authored with John E. Haupert, The
Corporate Board, May/June 2006, pp. 15-19.
“How to Make an Ethics Program Work,” co-authored with John E. Haupert, The CPA Journal,
April 2006, pp. 66-67.
“Reflections Of A Non-Executive Chair,” The Corporate Board, May/June 2005, pp. 11-13.
“Effective Governance in an Ethicless Organization,” The CPA Journal, May 2005, pp. 6, 8.
“Our past, present and future: The ethical evolution of corporate governance,” Corporate
Governor, Vol. 2, No. 3, published by Grant Thornton, Summer 2004, pp. 2-4.
“Ethics and the Evolution of Corporate Governance,” Directors Monthly, June 2004, pp. 6-8.




                                                                                         MA_00038547
   Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 10 of 27
H. STEPHEN GRACE, JR., PH.D.

“Billings Discipline Builds Good Business,” co-authored with John E. Haupert, The CPA
Journal, February 2004, p. 60.
“Running An Audit Committee Today,” co-authored with John E. Haupert, The Corporate
Board, September/October 2003, pp. 10–15. This article reprinted in Audit Committees:
Regulation & Practice, Second Edition (Chapter 14, Selected Articles on New Audit Committee
Regulations), Gerald S. Backman and Anne Marie Salan, Weil, Gotshal & Manges LLP, editors.
“Financial Literacy,” co-authored with John E. Haupert, The CPA Journal, June 2003, p. 8.
“Financial Officers’ Code of Ethics: Help or Hindrance,” co-authored with John E. Haupert, The
CPA Journal, March 2003, pp. 65–66.
“Corporate Boards and Business Oversight,” guest editorial. The CPA Journal, September 2002,
p. 80.
“A Prescription for Company Health,” co-authored with George Cox, John E. Haupert, Peter
Howell and Ronald H. Wilcomes, The CPA Journal, July 2002, pp. 62–63.
“Have You Got It Right? The Times Call for an Immediate Review of Oversight and Control,”
co-authored with John E. Haupert, Peter Howell and Ronald H. Wilcomes, Controllers Update
(Controllers Council of the Institute of Management Accountants), May 2002.
“Compatibility of Non-Audit Services With the Traditional Independent Audit Role,” co-
authored with Steven B. Lilien, Ph.D. and John E. Haupert, The Financial Management Network
Online/SmartPros.com (www.smartpros.com), April 2002.
“From ‘Tone at the Top’ To ‘Checks and Balances,’” co-authored with James N. Clark, R.
Hartwell Gardner, John E. Haupert and Robert S. Roath, The CPA Journal, March 2002, p. 63.
“Enron and Andersen: Auditors Under the Microscope,” The CPA Journal, January 2002. The
CPA Journal presents the thoughtful perspectives of four people worth listening to on the subject
- a contribution to the comprehensive dialogue on the unfolding events. H. Stephen Grace Jr.,
Ph.D., Gary Illiano, Robert J. Sack and Lynn Turner.
“Have You Got It Right? The Times Call For An Immediate Review Of Oversight and Control,”
co-authored with John E. Haupert, Peter Howell and Ronald H. Wilcomes, The Financial
Management Network Online (www.fmnonline.com), November 2001.
“Note Taking – A Foil or Foible,” co-authored with Richard W. Simmons and John E. Haupert,
The Financial Management Network Online (www.fmnonline.com), October 2001.
“Sailing In Troubled Waters,” co-authored with John E. Haupert, Peter Howell and Ronald H.
Wilcomes, The Financial Management Network Online (www.fmnonline.com), February 2001.
“Audit Committee Oversight: A Forgotten Issue?” co-authored with John E. Haupert, The
Financial Management Network Online (www.fmnonline.com), December 2000.
Audit Committee Resource Book, published August 2000 by H.S. Grace & Company, Inc., to
capture in one place a wide variety of official rules and regulations, guidance on emerging




                                                                                            MA_00038548
   Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 11 of 27
H. STEPHEN GRACE, JR., PH.D.

practices and approaches, and commentary on shared experiences in audit committee service and
financial reporting issues. Updates: March 2001; January 2002.
“It Pays to Keep Your House in Order: Plaintiff’s Case Undone by Poor Internal Controls,” co-
authored with John E. Haupert, The Financial Management Network Online
(www.fmnonline.com), June 2000.
“Audit Committee Alert,” co-authored with Dennis R. Beresford, John E. Haupert, Robert S.
Roath and Hon. William M. Schultz, The Financial Management Network Online
(www.fmnonline.com), January 2000.
“Who’s Watching the Store?” co-authored with John E. Haupert and Robert S. Roath, Pensions
& Investments, November 1999, p. 14.
“Senior Executives and Lawyers Jointly Ponder Audit Committee Liabilities,” co-authored with
Hon. William M. Schultz and Richard W. Simmons, The Financial Management Network Online
(www.fmnonline.com), November 1999.
“Keys to Effective Corporate Governance,” co-authored with John E. Haupert and Robert S.
Roath, The Financial Management Network Online (www.fmnonline.com), October 1999.
“Do Audit Committees Face New Legal Challenges in the Future?” co-authored with John E.
Haupert and Robert S. Roath, The Financial Management Network Online
(www.fmnonline.com), August 1999.
“Who’s Minding the Store?” co-authored with John E. Haupert and Robert S. Roath, The
Financial Management Network Online (www.fmnonline.com), June 1999.
“Who’s Minding the Store?” co-authored with John E. Haupert and Robert S. Roath, Financial
Executive, March/April 1999, pp. 46-47.
“United We Stand - By Forming an Advisory Board, Limited Partners can Enhance their
Decision Making and Monetary Position,” co-authored with Stephen F. Cooper, Venture Capital
Journal, January 1997, pp. 39-41.
“The CFO and Public Policy,” The Corporate Report, Second Quarter, 1997.
“Changing partnership rules - Effective private investing requires a new approach,” co authored
with Stephen F. Cooper, Pensions & Investments, September 1996, p. 32.
“The Case of the Missing Management Model,” co-authored with John E. Haupert, Financial
Executive, January/February 1996 pp. 44-48.
“How Productive Are Your People,” Financial Executive, November/December 1995,
pp. 18-23. Recap of roundtable discussion with H. Stephen Grace Jr. as moderator.
“Cash Management: An Optimal Control Approach,” The Journal of Economics and Business,
Volume 27, No. 3 (Spring 1975), pp. 254-60.
“On Optimal Financing of Cyclical Cash Needs: Comment,” The Journal of Finance, September
1975, pp. 1135-36.




                                                                                         MA_00038549
   Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 12 of 27
H. STEPHEN GRACE, JR., PH.D.

“Proper Specification of the Cost Function: A Comment on Baumol’s and on Morris Transaction
Demand for Cash,” The Quarterly Journal of Economics, November 1975, pp. 658-59.
“Organizational Analysis: An Integral Component of Long-Range Planning,” Managerial
Planning, May/June 1973, pp. 17-20.
“Optimal Control Theory and Cash Management,” Proceedings, Southwest Finance Association,
March 1973, pp. 243-252.
“Clarification of the Re-Investment Assumptions: A Comment,” Proceedings, Southwest
Finance Association, March 1972, pp. 78-80.
Managerial Long-Range Planning, privately circulated study of the long-range planning practices
of corporations headquartered in the Southwest, January 1972.
“Attaching a Rate of Return to Present-Value Calculations,” distributed at the Financial
Executive International Conference, October 1971.
“The Effect of Growth Potential on Corporate Stock Prices: A Method of Estimation,”
distributed at the Financial Executives Institute International Conference, October 1971.
“Professor Samuelson on Free Enterprise and Economic Inefficiency: A Comment,” Quarterly
Journal of Economics, May 1970, pp. 337-40. Published along with the following reply by
Professor Samuelson, “Optimality in Discrete Spatial Programming: a Reply.”




                                                                                         MA_00038550
Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 13 of 27




                                   H. Stephen Grace, Jr., Ph.D.
                              Deposition/Arbitration/Trial Testimony

   Liberty Mutual Fire Insurance Company as Subrogee of Dietz & Watson, Inc. v. Absolutely
    Energized Solar Electric, Inc., et al
    Docket No.: BUR-L-1782-14
    Superior Court of New Jersey Law Division – Burlington County
    DEPOSED

   Jeff Q. Xu v. Microvast, Inc. and Yang Wu
    Cause No. 2015-48629
    Harris County, Texas
    DEPOSED

   John D. Spicer, as Ch. 7 Trustee for the Bankrupcty Estate of Primcogent Solutions LLC v Erchonia
    Corporation and Santa Barbara Medical Innovations, LLC
    Arbitration – JAMS Dallas Division
    Dallas County, Texas
    DEPOSED & TESTIFIED

   Centego II, LLC v MetroSplash Systems Group, Inc. and Philip S. Babick,
    Individually
    Cause No. DC-14-07297
    Dallas County, Texas
    DEPOSED & TESTIFIED

   Charles E. Simmons vs. Dan M. Moody Jr.
    Cause No. 201151666
    Harris County, Texas
    DEPOSED

   Longview Energy Company vs. The Huff Energy Fund, L.P., et al
    Cause No. 11-09-12583-ZCVAJA
    Zavala County, Texas
    DEPOSED

   William S. Kaye, et al. vs. Lone Star Fund V (US) LP, et al.
    C.A. No. 3:09-cv-02263-M
    Dallas, Texas
    DEPOSED

   In re: Westar Energy, Inc. vs. David C. Wittig and Douglas T. Lake
    Arbitration
    Cause No. 571660009803
    Topeka, Kansas
    DEPOSED


                                                                                              MA_00038551
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 14 of 27
Deposition/Arbitration/Trial Testimony
H. Stephen Grace, Jr., Ph.D.




       In re: USA Commercial Mortgage Company, et al. vs. Wells Fargo Bank, N.A.
        Cause No. BK-S-06-10725 LBR
        Las Vegas, Nevada
        DEPOSED & TESTIFIED

       In re: Securities and Exchange Commission vs. Douglas J. Bartek and Nancy A. Richardson
        Cause No. 3-08CV1105-B
        Dallas, Texas
        DEPOSED

       In re: Southeastern Milk Antitrust Litigation
        Cause No. 2:08-MD-1000
        Greeneville, Tennessee
        DEPOSED

       In re: Electronic Data Systems Class Action Litigation
        Cause No. 366-01078-2008
        Dallas, Texas
        DEPOSED

       David Calvert-Jones, Plaintiff vs. Helinet Aviation Services, LLC, Alan Purwin, et al. Defendants
        Cause No. BC 368522
        Los Angeles, California
        DEPOSED

       Barry Van Roden, Plaintiff vs. Henri A. Termeer, et al.
        Cause No. 03-CV-4014 (LLS)
        New York, New York
        DEPOSED

       Securities and Exchange Commission vs. Martin E. Kenney, Jr.
        Cause No. 05CV7944 (SAS)
        New York, New York
        DEPOSED

       Adams Golf, Inc. Securities Litigation
        Civil Action No. 99-371-KAJ
        Wilmington, Delaware
        DEPOSED

       Larry F. Robb vs. Stericycle, Inc., et al.
        Number: 467704-A
        Shreveport, Louisiana
        DEPOSED

       U.S. Bank National Association, Plaintiff vs. John R. Stanley, et al., Defendants




                                                     2
                                                                                                      MA_00038552
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 15 of 27
Deposition/Arbitration/Trial Testimony
H. Stephen Grace, Jr., Ph.D.



        Cause No. 2003-54145
        Houston, Texas
        DEPOSED

       Wells Fargo Bank N.A., Claimant vs. G.W. Manufacturing Company Inc., Respondent
        Arbitration
        Cause No. 72 148 00507 03
        Los Angeles, California
        TESTIFIED

       Crystal Power Company, Plaintiff vs. Coastal Salvadoran Power, Ltd., Coastal Nejapa, Ltd., El
        Paso CGP Company, and El Paso Corporation, Defendants
        Cause No. 21815*BH02
        Brazoria County, Texas
        DEPOSED

       E*TRADE Securities LLC, Plaintiff vs. Deutsche Bank AG, et al. Defendants
        Civil No. 02-3711 (RHK/AJB)
        Minneapolis, Minnesota
        DEPOSED

       SPJST et al. vs. JPMorgan Chase Bank
        Cause No. 2003-24238
        Houston, Texas
        DEPOSED

       The Cambridge Food Group, Inc., vs. Nutmeg Insurance Company
        AAA Case No. 13 Y 195 00606 04
        Arbitration
        New York, New York
        TESTIFIED

       Costa Brava Partners III, L.P., et al., vs. JPMorgan Chase Bank
        Index No. 603218/03
        New York, New York
        DEPOSED

       Fiber Systems International, Inc., et al. vs. Michael Roehrs
        Case No. 4:04CV355
        Sherman, Texas
        DEPOSED

       Ernest E. Bartimmo, M.D. vs. Richard J. Pohil, M.D.
        Case No. 2000-62947
        Houston, Texas
        DEPOSED




                                                   3
                                                                                                    MA_00038553
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 16 of 27
Deposition/Arbitration/Trial Testimony
H. Stephen Grace, Jr., Ph.D.




       Goodrich Petroleum Corporation, Goodrich Petroleum Company, L.L.C., and Goodrich Petroleum
        Company-Lafitte, L.L.C. vs. Stone Energy Corporation
        Case No. 2000-06437
        Houston, Texas
        DEPOSED




                                              4
                                                                                            MA_00038554
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 17 of 27
Deposition/Arbitration/Trial Testimony
H. Stephen Grace, Jr., Ph.D.




       David T. Allen vs. Sidney J. Taylor, et al.
        Civil Action No. 99-146-RRM
        District of Delaware
        DEPOSED

       Dallas Hockey Club, Inc. vs. Comerica Bank–Texas, N.A. and Joseph Lynch
        Case No. DV 9806889
        Dallas, Texas
        DEPOSED

       Cornelius Ryan and Carl Ryan, et al. vs. Joseph Ryan and Yolanda Ryan, et al.
        Case No. 70 Y 168 00179 00
        Arbitration
        Houston, Texas
        TESTIFIED

       ALG, Inc. et al. vs. NationsBank, N.A. Midwest
        Case No. 97C15260
        Johnson County, Kansas
        TESTIFIED

       Andover Togs, Inc. et al. vs. Mid City Associates
        Bankruptcy Court
        New York, New York
        TESTIFIED

       Donna Kline vs. Susan Camille Lee
        Houston, Texas
        TESTIFIED

       Wellington Funding vs. Continental Grain
        New York, New York
        DEPOSED

       Susan Camille Lee et al., Plaintiff vs. Ronald C. Lee, Jr., Defendant
        Case No. 137,506
        Houston, Texas
        TESTIFIED




                                                      5
                                                                                        MA_00038555
   Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 18 of 27



Ronald H. Wilcomes


WORK EXPERIENCE

Grace and Co. Consultancy, Inc.
4615 Southwest Freeway, Suite 625
Houston, Texas 77027-7106

Member – Board of Advisors - Currently

Metropolitan Life Insurance Company
New York, New York

Vice-President & Investment Counsel - 1988-1996

      Officer-in-charge of the Law Department Real Estate Investments Section comprised of
       34 attorneys in 6 offices in the United States

      Structured, negotiated, closed and supervised real estate acquisition, sale, lease, joint
       venture and loan transactions, including enforcement of contracts through negotiation and
       litigation

Associate General Counsel - 1978-1988

      Officer-in-charge of the Law Department Real Estate Investments Northeast Region

      Responsible for the legal aspects of major real estate acquisitions such as the Pan Am
       Building and 85 Broad Street in New York City and for major leases in connection
       therewith

      Officer and Director of Cross & Brown Company, a major New York leasing and
       management company owned by Metropolitan Life Insurance Company

Assistant General Counsel - 1973-1978

Attorney - 1965-1973

TEACHING EXPERIENCE

Baruch College
New York, New York

Adjunct Associate Professor – 2002-2007
Course Subject: Real Estate Transactions




                                                                                           MA_00038556
   Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 19 of 27



Washington and Lee University School of Law
Lexington, Virginia

Adjunct Professor of Law - 1997-1999
Course Subject: Commercial Real Estate Transactions

Fordham University School of Law
New York, New York

Adjunct Associate Professor of Law - 1989-1992
Course Subject: Commercial Real Estate Leases

American Law Institute - American Bar Association
Committee on Continuing Professional Education
Philadelphia, Pennsylvania

Faculty Member
Course Title: "Modern Real Estate Transactions"
1987, 1990-1996

Practising Law Institute
New York, New York

Faculty Member
Course Titles:

"Realty Joint Ventures" - 1982-1983, 1985-1987
"Negotiating the Realty Joint Venture Agreement Workshop" -1985
"Drafting and Negotiating Commercial Leases" - 1989-1990
"The Real Estate Partnership in Default" - 1990
"Real Estate Workouts and Bankruptcies" – 1991
"The Best Entity for Doing the Deal - Issues & Answers" - 1996

Banking Law Institute
Washington, DC

Faculty Member
Course Title: "Commercial Real Estate Lending" - 1985

Law Journal Seminars-Press
New York, New York

Faculty Member
Course Title: "Joint Ventures in Real Estate" - 1982 – 1983




                                               2
                                                                         MA_00038557
   Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 20 of 27



PROFESSIONAL ASSOCIATIONS

American College of Real Estate Lawyers (ACREL)
   Co-chairperson, Partnership, Limited Liability Companies and Taxation
      Committee - 1991-1996

      Acrel Advisor, National Conference of Commissioners on Uniform State
       Laws Drafting Committee on the Uniform Partnership Act

      Acrel Observer, National Conference of Commissioners on Uniform State
       Laws Drafting Committee on Limited Liability Partnership Amendments

Association of Life Insurance Counsel

American Land Title Association Lender’s Counsel Group

American Bar Association

EDUCATION

Columbia University School of Law
New York, New York
LL.B., 1965

Rutgers University – Rutgers College
New Brunswick, New Jersey
BA, 1962, Magna Cum Laude, Political Science
    Henry Rutgers Scholar
    Phi Beta Kappa

BAR ADMISSIONS

New York – 1966
New Jersey – 1972
US District Court for the District of New Jersey - 1972




                                             3
                                                                               MA_00038558
Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 21 of 27




William O. Strange
Retired Partner, Audit Services
Deloitte & Touche LLP
5203 Theall Road
Houston, TX 77066
Phone: +1 281 444 6447
Fax: +1 281 444 4533
wstrange@comcast.com

Summary
I would like to apply my considerable accounting and auditing experience, testimony
experience, and extensive knowledge of the energy industry as an expert witness on
accounting issues.

Experience
I began work at Deloitte in 1964 and became a partner in 1976. My 41 years of work
experience at Deloitte & Touche LLP included:


 Heavy SEC Experience. While working I spent 80 to 90% of my time on audits of SEC
registrants and was considered a senior technical partner in the Firm. I worked with and
made presentations to audit committees for over 30 years.


 Testimony Experience. I served as the expert witness for lost profits in Hughes Tool's
patent infringement lawsuit against Dresser Industries in the early 1980s and in a similar
case against Smith International in 1985, which at the time was the largest patent
infringement case in history. Hughes won both lawsuits. I was also the expert witness in
United Texas Transmission's ratable-takes defense in the late 1980's in a suit by Forest
Oil for take-or-pay deficiencies. After my deposition testimony, the case was settled
shortly before trial. I have been deposed in a number of actions which involved Deloitte &
Touche work on various clients.


 Fraud Experience. I handled the work the Firm did in the late 1980's when the president
of Granada sold an inordinate amount of beef to one of the Medical Center Hospitals that
he also served on the Board. The work we did involved many other issues.


 Varied Work Assignments. During my 41 years I was involved in many IPO’s and led
numerous merger and acquisition due diligence projects. I have a solid understanding of
Energy Industry economics and operations. I can bring mature business judgments and
rational problem solving abilities to bear on both financial and operational issues.




                                                                                           1


                                                                                        MA_00038559
Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 22 of 27
William O. Strange                                                        wstrange@comcast.com

                                      Clients Served
Exploration and Production                      Refining and Marketing
EOG                                             Motiva
Dominion Exploration                            Star
Howell Petroleum                                Atlantic Refining and Marketing
Wintershall Oil                                 Gulf States Oil and Refining
Cockrell                                        Rio Energy

Pipelines                                       Service Companies
Northern Natural Gas                            Hughes Tool
Houston Pipeline                                BJ Services
Lo-Vaca Gathering                               Digicon
Noram Transmission                              National Supply
Mid-Louisiana Gas                               GX Technology

Petrochemical                                   Crude Oil Gatherers
Huntsman                                        The Permian Corporation
Global Octanes                                  Petro-Source
Sabic
Rexene                                          Investments and Other
Premier Polymers                                Permanent University Fund – University of Texas
                                                TCW (Trust Company of the West) Energy Funds
                                                – Los Angeles
                                                Imperial Sugar Company


Education
 University of Oklahoma, B.B.A., 1964

Civic and Personal
 Audit Committee Chair, Member of Compensation, Nominating and Corporate
Governance Committee, Board of Directors – Hyperdynamics Corporation (2014-present)
 Member of Board of Directors and President, Petroleum Club of Houston (2005-2008)

 Audit Committee Chair, Board of Directors – Habitat for Humanity Northwest Harris
County (2014 to date)
 Member of Major Cases Committee, Texas State Board of Public Accountancy (2003-
2005)
 Elder, Presbyterian Church
 Member of Executive Board, Northwest Assistance Ministries (1999-2003)
 Member and Chairman of the Finance Committee, Presbytery of the New Covenant
(2009-2012)
 Married – 50 years to Nancy; two adult children
 Extensive international vacation travel




H.S. Grace & Company, Inc.
                                                                                           2


                                                                                            MA_00038560
Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 23 of 27



                                CHARLES FISCHER
                   15502 Rippling Springs Drive, Cypress, Texas 77429
                                  Cell: 832-453-7307
                             Charles_Fischer@hotmail.com
                          http://www.linkedin.com/in/fischerchuck

SUMMARY

Results oriented financial executive with extensive experience managing domestic and
international financial operations, implementing accounting and reporting systems and
processes, and identifying and resolving financial issues. Effective leader in building
cross-functional teams while ensuring a sound business controls environment.

PROFESSIONAL EXPERIENCE

United Way of Greater Houston, Houston Texas 2015 - current
    Volunteer performing annual financial and governance reviews of UW funded
       agencies.

NW Municipal Utility District 5, Cypress, Texas 2016 – current
   Board Director, responsible for the delivery of municipal services to 17 sub-
    divisions covering over 6,000 homes in NW Harris County. Oversee the financial
    operations with an annual budget of $15M and over $100M outstanding bonds.

HEWLETT PACKARD COMPANY, Houston, Texas                  2001- Retired August 2012
   Director, Americas Financial Practices. Managed accounting practices and
    business controls environment across the US, Canada and Latin American
    countries.
   Ensured consistent accounting and reporting compliance with GAAP and
    corporate policies through implementation of financial reviews for all countries.
    Lead merger and acquisition integration activity.
   Performed financial investigation that uncovered major fraud operation in
    Canada. Identified opportunities to strengthen controls environment.

COMPAQ COMPUTER CORPORATION, Massachusetts and Houston, Texas 1998-
2001
   Senior Finance Manager, Corporate Controllers Organization 2000-2001

      Led worldwide evaluation of revenue recognition practices related to the
       implementation of the SEC SAB 101.
      Identified potential exposures of $1.2B and worked with Ernst and Young on
       specific application and interpretation of the rules and changes in business
       practices to reduce exposure to less than one percent. Received the CFO award for
       outstanding achievement.
      Identified accounting and balance sheet areas with potential, positive margin
       impact. Worked with management to develop and implement action plan to
       realize favorable benefit that ranged from $10M to $50M.




                                                                                     MA_00038561
Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 24 of 27




Assistant Controller, Enterprise Systems and Services      1998-2000
    Created a quarterly balance sheet review process that addressed the underlying
       business activity and resulted in actionable items.
    Reduced accounts receivable and inventory by $100M by working with business
       management and credit and collections to resolve disputed items, collect aged
       balances, and address slow moving and excess inventory. Performed customer
       program reviews in Japan and China with local business and financial
       management to identify areas to improve service delivery and reduce costs.

DIGITAL EQUIPMENT CORPORATION, Massachusetts                    1980-1998

Controller, Americas' Product Business      1996-1998
    Managed the accounting, reporting and business controls across the $3B
       Computer hardware businesses in the US, Canada and the Latin American
       countries.
    Created a cross-functional project that developed and implemented operational
       and financial procedures and controls over the channel partners.
    Reduced debit memos from $100M to less than $20M.

Finance Manager, Americas' Reporting Services     1994-1996
    Created a shared service center that improved productivity while reducing costs.
       Directed a sixty person professional staff that developed budget and forecast
       processes, and implemented fiscal and management reporting that supported the
       growth of the business.

Controller, US Customer Services 1987-1994
    Provided controllership services for this $2B hardware, software and system
       integration services business.
    Developed and implemented new milestone accounting policies and procedures
       for large, complex customer deals and rigid program reviews for early
       identifications of margin deterioration.
    Managed the internal and external audit activities.

Finance Manager, European Services Logistics, The Netherlands 1984-1987
    Established the financial budget, forecast and management reporting processes for
       the materials, distribution and repair operations across Europe.
    Provided financial analysis that influenced management to centralize the repair
       and distribution activities to improve efficiency and profitability across the
       European countries.

Finance Manager, Semi-conductor Engineering 1980-1984

Previous experience includes:
VP Finance and Controller of New England Medical Laboratories
Controller of Arthur D. Little Systems




                                                                                    MA_00038562
Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 25 of 27



Senior Auditor at Deloitte

EDUCATION

Masters Degree in Accounting, Northeastern University, Boston, Massachusetts
Bachelors Degree in Business Administration, North Central College, Naperville, Illinois

CERTIFICATIONS AND ASSOCIATIONS

CPA, Commonwealth of Massachusetts
Current member of the AICPA

PROFESSIONAL

Financial Executives International (FEI) Houston, past President, current Director
FBI Citizens Academy Alumni Association -Houston, past Chairman
Lone Star Veterans Association (LSVA) – past Director, Chairman, Finance and
Resources Committee




                                                                                      MA_00038563
 Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 26 of 27




Steve Grace




           H.S. Grace & Company, Inc.: Chief Operating Officer and Executive Vice President. He manages
           research, coordinates consulting assignments, and oversees the administrative and financial
           operations of the firm. He also consults with clients, particularly on the implications and impacts of
           information technology on business issues, providing invaluable insights on critical issues ranging
           from global communications and IT applications to electronic discovery. Grace has extensive
           experience managing global technology projects and applications.

           JPMorgan Chase & Co (2006): Global Technology Infrastructure – Application Management.
           Project Coordinator. Managed software projects that needed to be packaged for delivery to end users
           desktops. Defined requirements, identified deliverables, established delivery dates, managed total
           project hours, coordinated application rollouts and served as a single point of contact to the client.

           JPMorgan Chase & Co. (2003-2006): Global Technology Infrastructure - Application Integration &
           Deployment. Project Coordinator. Managed Treasury & Security Services software application rollouts
           for 1200 pieces of software across the North America, Europe and Asia Pacific regions in support of
           approximately 33,000 T&SS employees. Identified and analyzed project requirements to correctly
           scope the work necessary for the software to be packaged. Established and negotiated deliverable
           dates with the client and communicated project updates to stakeholders as well as serving as a liaison
           between internal technical resources and the clients. Served as an escalation point for both the client
           and the internal resource teams across North America, EMEA and Asia Pacific.

           JPMorgan Chase & Co. (1998-2003): Distributed Computing Services – Groupware Services. Senior
           Technical Officer. Managed new and emerging technologies to integrate with IBM Lotus products.
           These included an enterprise wide Lotus Domino server consolidation project, a migration of 2400
           Campbell’s OnTime user’s data into Lotus Domino, the rollout of Lotus Organizer to 7,000 desktops,
           Lotus Domino server software upgrades, Lotus Notes client software upgrades and PDA integration
           with Lotus Domino.

           Interliant Inc. (1996-1998): Groupware administrator and project manager. Managed the technical
           needs of larger customers, serving as a single point of contact for their issues. Designed and
           maintained project documentation (both Atechnical and procedural). Member of the Interliant
           employee benefits committee.




                                                                                                     MA_00038564
    Case 4:18-cr-00575 Document 49-3 Filed in TXSD on 11/16/18 Page 27 of 27

              STEVE GRACE


2


              E DU CA T IO N

                  B.A., University of St. Thomas (1990)
                  Completed coursework for a Masters in Communication at the University of Houston
                   (1996)




                                                                                          MA_00038565
